Citation Nr: 0533162	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-14 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (ROIC)
in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for perforated right 
ear drum.

2.  Entitlement to service connection for perforated left ear 
drum.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of a January 1998 rating decision 
by the Huntington Regional Office (RO) Satellite Rating 
Activity.  The Huntington RO, inter alia, denied service 
connection for bilateral hearing loss, for tinnitus, and 
perforated eardrum of the right and left ears.  (The 
veteran's claims file was temporarily transferred to the RO 
in Huntington for adjudication and was subsequently returned 
to the jurisdiction of the ROIC in Philadelphia, 
Pennsylvania)

The veteran filed a notice of disagreement (NOD) for these 
and other issues in February 1998, and the ROIC issued a 
statement of the case (SOC) in May 1999.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 1999 in which he limited the 
issues on appeal to the matters of service connection for 
bilateral hearing loss, for tinnitus, and for perforated 
eardrum of the right and left ears.

In his June 1999 VA Form 9, the veteran requested a Board 
hearing before a Veterans Law Judge at the RO.  In January 
2005, the RO received a letter from the veteran's 
representative explaining that due to inclement weather, it 
was impossible for the veteran to appear for the scheduled 
Board hearing; he requested another Travel Board hearing.  In 
response to the veteran's request, by letters of June and 
July 2005, the ROIC notified the veteran and his 
representative of a Travel Board hearing that had been 
scheduled for him at the RO for a date in August 2005.   
The veteran failed to report for the hearing.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent evidence or opinion establishing 
that the veteran has, or ever has had, a perforated right 
eardrum.

3.  There is no competent evidence or opinion establishing 
that the veteran has, or ever has had, a perforated left 
eardrum.

4.  The veteran's credible assertions of in-service noise 
exposure are consistent with his service.  

5.  The competent evidence establishes that the veteran does 
not have right ear hearing loss to an extent recognized as a 
disability for VA purposes.
 
6.  While current left ear hearing loss disability is shown, 
the only medical opinion the question of medical nexus 
between such disability and service is not supportive of the 
claim for service connection.  

7.  There is no showing of tinnitus in service, and the only 
medical opinion to address the etiology of any current 
tinnitus is not supportive of the claim for service 
connection. 


CONCLUSION OF LAW

1.  The criteria for service connection for perforated right 
ear drum are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for perforated left 
ear drum are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.120, 3.159, 3.303 (2005).

3.  The criteria for service connection for right ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

4.  The criteria for service connection for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

5.  The criteria for service connection for tinnitus are not 
met. 38 U.S.C.A. §§ 1110,  1154(b), 5103, 5103A, 5107 (West 
2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

In July 1997, March 1998, July 2001, and January 2002 notice 
letters, the May 1999 SOC, and the March 2003 SSOC, the 
veteran was notified of the legal criteria governing his 
claims, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

[Parenthetically, the Board notes that, while the SOC and 
SSOC does not reflect citation to and discussion legal 
authority of pertinent to claims for service connection filed 
by combat veterans (38 U.S.C.A. § 1154 (West 2002) and 38 
C.F.R. § 3.304(d) (2005)), as explained in more detail below, 
because consideration of this authority does not change the 
outcome of any claim on appeal, the RO's omission, in this 
regard, is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).]

The Board also finds that the July 2001 and January 2002 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and consider evidence, and invited him submit 
evidence in support of his claims.

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (Court") held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in the claimant's possession that 
pertains to this claim (or claims). As is noted above, the 
Board finds that the four content of notice requirements have 
been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the January 1998 rating action on appeal and well after 
a substantially complete application was received.  However, 
in this appeal, such makes sense, inasmuch as the VCAA was 
not enacted until November 2000, more than two years after 
the January 1998 rating decision.  Moreover, the Board finds 
that any lack of pre-adjudication notice in this appeal has 
not prejudiced the veteran in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the May 1999 SOC and the March 2003 SSOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  After the SOC and SSOC, the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers in addition to those noted below 
as sources of any other pertinent evidence.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the claims 
on appeal.  The veteran has submitted, or the RO obtained, 
service medical records, and identified private treatment 
records from Marian Community Hospital, Dr. Sandra Reuther 
and Dr. Sandra Cosklo.  The RO arranged for the veteran to 
undergo VA examinations in August 1997 and July 2002; reports 
of which are of record.  The veteran has been given the 
opportunity to submit evidence to support his claim, which he 
has done.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence that is 
pertinent to any claim appeal that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA's notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 F.3d at 549; 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal. 

II.  Factual Background

The veteran's service medical records include a pre-induction 
examination report that includes the results of an audiology 
evaluation.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-5
10
-5
LEFT
-10
-10
5
5
5

Neither the pre-induction examination nor medical history 
reports note complaints or findings of hearing loss or 
tinnitus.

An August 1967 service medical record reflects that the 
veteran was seen for complaints of drainage from his right 
ear, hearing difficulty hearing, and when he blew his nose he 
heard air come out.  The onset of his complaints began four 
days earlier when he dove off a seventeen foot tower into a 
pool and hit another person forcing water into the right ear.  
An examination revealed that the ear canal was tender with a 
small amount of exudate.  The tympanic membrane was injected 
and bulging slightly.  The examiner noted in the record 
"questionable perforation" and "probable perforation;" 
however, a specific diagnosis was not provided.  No 
additional complaints, findings or treatment for the right 
ear were shown in service.   

The January 1970 separation report included the results of 
audiometric testing.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
15
5
0
20
20

In August 1997, the veteran underwent a VA audiology 
evaluation in connection with his claims for service 
connection.  The veteran indicated that the hearing loss had 
been progressive, but his main complaint was the tinnitus.  
He reported experiencing a traumatic perforation of the right 
tympanic membrane in 1966.  He denied any other significant 
problems since then.  He also reported being treated for 
sinus infections, but had not had a significant infection for 
approximately ten years.  The veteran reported noise exposure 
in service from aircraft on the flight line for four years.  
He reported experiencing a periodic, bilateral ringing 
tinnitus that he indicated occurred two times per month and 
lasted 30 minutes per episode.



Audiometric testing revealed that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
40
LEFT
10     
10
20
30
45

The veteran's speech discrimination score on the Maryland CNC 
word list was 94 percent in the right ear and 96 percent in 
the left ear.  The examiner noted that the audiological 
results did not suggest an ear or hearing problem that 
required medical follow-up.  In summary, the veteran 
displayed hearing which was within normal limits in the low 
to mid-frequencies, followed by a mild/moderate, high-
frequency, sensorineural hearing loss bilaterally.  
Tympanometry suggests normal middle ear function bilaterally.  
The examiner remarked that the audiometric configuration 
presented was consistent with noise-induced hearing loss 
bilaterally.   

The report of an August 1997 VA ear disease examination 
reflects that the veteran complained of ringing that began in 
his right ear ten years earlier and in the left ear, one year 
earlier.  An examination reflected essentially normal 
findings with no active ear disease present.  The examiner 
diagnosed tinnitus and hearing disturbance. 

A July 2002 VA audiology evaluation report includes a 
notation that the examiner reviewed the claims file.  The 
audiologist noted that the audiometric test results from 
induction and at the time of the veteran's release from 
service indicated normal hearing sensitivity and, 
comparatively, were unchanged.  In 1968, the veteran was seen 
for a sinus condition and subsequent blocked ear and around 
this time an ear, nose and throat (ENT) evaluation indicated 
a questionable perforation.  The veteran had a history of 
sinus condition and blocked ears.  During the examination, 
the veteran complained of intermittent ringing or buzzing-
type tinnitus that appeared to be related to upper 
respiratory problems including sinus congestion.  The 
veteran's sinuses were clear, and he reported that he did not 
notice the noise significantly or not at all.  He also denied 
significant changes in his hearing sensitivity since his last 
VA examination in August 1997.  

Audiometric testing performed in July 2002 revealed that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
20
25
LEFT
10
15
25
30
55

The veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 94 percent in 
the left ear.  The examiner remarked that diagnostic and 
clinical tests were all indicative of a mild high frequency 
hearing loss in the left ear.  The diagnoses included that 
the right ear had normal hearing sensitivity at 250 hertz 
through 6000 hertz, and that the left ear had normal hearing 
sensitivity at 250 hertz through 2000 hertz followed by a 
mild to mildly moderate gently sloping sensorineural hearing 
loss at 3000 hertz.  Speech discrimination was excellent 
bilaterally.  Tympanometry was essentially normal in the 
right ear; however, the left ear results revealed significant 
negative middle ear pressure suggesting the presence of 
eustachian tube dysfunction.  Acoustic reflexes were absent.  

A July 2002 VA ear disease examination report includes a 
notation that the examiner reviewed the claims file and the 
medical file.  The veteran reported that, in service, he dove 
into a swimming pool when another Marine dove on top of him, 
striking his right ear.  He had sudden pain, hearing loss, 
tinnitus, vertigo, and bleeding.  The veteran felt that he 
had ringing in his ears and hearing loss since that time.  He 
denied any recent otalgia or otorrhea.  The examiner noted 
the service medical record from August 1966 that indicated a 
"questionable perforation in the right eardrum." He could 
not find a follow up note.  The VA examiner also noted that 
at discharge, a pure tone audiogram revealed that the 
veteran's hearing was within normal limits.  On examination, 
both ear canals were clear, there was no evidence of otitis 
externa and no evidence of perforation.  Both tympanic 
membranes were intact.  There was no evidence of scarring, 
tympanosclerosis, or other tympanic membrane disease.  The 
landmarks were normal.  His impression was a history of right 
ear injury while on active duty.  There was no evidence of 
residuals at this examination.  After reviewing the 
contemporaneous audiology results, the examiner indicated, in 
an addendum, that there was no hearing loss in the right ear

In September 2002, the VA physician who conducted the ear 
disease examination in July 2002 responded to the RO's 
request for an opinion as to whether it was as likely as not 
that the tinnitus and/or hearing loss, left ear, was caused 
by service.  The examiner again reviewed the entire claims 
file and noted the veteran's assertions of having sustained 
an ear injury in service that he believed resulted in his 
hearing loss, tinnitus and perforated eardrums.  The examiner 
reported that there was no positive diagnosis in service of a 
perforated right eardrum and that after the ear injury he 
recovered sufficiently to be granted flight status.  The 
examiner acknowledged that the veteran stated that he flew 
around 50 combat missions in Vietnam with significant noise 
exposure.  The examiner referenced his enlistment and release 
from active duty audiograms that were noted within normal 
limits and without evidence of pure tone hearing loss.  Then, 
the examiner reviewed the intervening years and the medical 
treatment the veteran has received for various conditions, 
including being seen a number of times for sinusitis and 
otitis media, where the treating physician noted that the 
veteran's tympanic membranes were intact.  He noted there 
were no audiometric examinations from the time of his 
discharge until August 1997.  The veteran also claimed that 
the tinnitus and hearing loss started approximately ten years 
prior to 1997 or 1987.  The examiner noted that review of the 
veteran's more recent compensation claim failed to reveal any 
residuals of ear injury.  The audiometric examination done in 
July 2002 when compared to the one in 1997 revealed that the 
veteran's hearing in his right ear actually improved at 4 
kHz.  Examining the audiologic data for the veteran's left 
ear, the examiner found that there was a 10 dB decrease in 
his hearing threshold at 4 kHz when compared to the results 
in 1997.  However, in 1997, his middle ear tympanogram 
records revealed normal middle ear function as compared to 
that tympanometry done as part of the 2002 examination, 
revealing negative middle ear pressure suggesting the 
presence of eustachian tube dysfunction which may explain 
some of the mild increase in loss at 4 kHz in the left ear.  
The examiner also noted that the claims file included a 
number of statements by the veteran that his tinnitus 
increased with upper respiratory infections and sinus 
infections.  He stated that the examiner who conducted the 
audiologic assessment  in 1997 felt the findings to be 
consistent with noise-induced hearing loss.  The physician 
noted that, essentially, there is very little change in the 
veteran's audiologic assessment as of July 2002 compared to 
August 1997 on which basis his claim was denied.  The 
examiner further noted that the 10 dB difference at 4 kHz 
could be explained by the change in the middle ear pressure.

In view of these findings, the physician stated that he did 
not have a medical opinion to contradict the prior denial of 
the veteran's claim in 1997.  He noted that,  admittedly, the 
veteran was exposed to acoustic trauma during his military 
career, but the audiologic findings on his release from 
active duty failed to confirm any hearing loss.  He further 
indicated that, if one discounts that audiometric 
examination, there may be a case for loss at 4 kHz due to 
acoustic trauma; however, the veteran's other medical 
problems could also contribute to hearing loss.  The examiner 
concluded by stated that it was medically impossible to 
determine what percentage, if any, of his loss at 4 kHz was 
due to his acoustic trauma during his active military career.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service.  38 C.F.R. §§ 
3.102, 3.303(d).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability.  Watson v. 
Brown, 4 Vet. App. 309 (1993). 

The Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence, with 
respect to an injury or disease claimed to have been incurred 
during combat, even in the absence of official records to 
corroborate occurrence of the claimed injury or disease, 
provided that the evidence is consistent with the 
circumstances, conditions, or hardships of such service, and 
to resolve every reasonable doubt in favor of the veteran.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2005).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

A.  Perforated Right Ear Drum

The veteran claims that service connection for a perforated 
right eardrum is warranted.  He contends that he sustained a 
perforation of the right eardrum in service after diving into 
a pool where he was hit in the head by another marine's knee.  
He also contends that his service medical records reflect 
that he was treated for a perforated right ear drum.  He 
essentially argues that as a result of the injuries sustained 
to his right eardrum in service, he has additional damage to 
his ears that he identifies as irreversible hearing 
difficulties.  

As noted above, the August 1967 service medical record 
reveals that the veteran's right ear canal was tender and a 
tympanic membrane was injected and bulging slightly; however, 
there was no indication that the veteran was diagnosed with a 
perforated right eardrum.  It appears that the injury 
resolved with treatment, as there are no subsequently dated 
medical records or any other probative evidence on file 
reflecting further complaints, evaluation or treatment during 
the veteran's remaining time in service, and the report of 
separation examination reflects that veteran's ears were 
evaluated as clinically normal and no disability of the right 
ear was noted.  The Boards determinations are further 
supported findings of September 2002 VA examiner, who stated, 
following a thorough review of the veteran's claims file, 
that there was no positive diagnosis of a perforated ear drum 
in service and that after the in service ear injury, the 
veteran recovered sufficiently to be granted flight status.

Therefore, although the veteran was treated for a right ear 
injury in service, the post-service medical records contain 
no probative evidence that the veteran currently has any 
current perforation of the right ear drum or any residual 
disability.  In fact, the veteran was afforded four VA 
medical examinations, and none of the examiners rendered any 
finding as to any current right tympanic membrane perforation 
or any residuals of the in-service injury.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Hence, in the 
absence competent evidence that the veteran currently has the 
disability for which service connection is sought (and, if 
so, of a nexus between that disability and service), there 
can be no valid claim for service connection. See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, service 
connection for a perforated right ear drum must be denied 
because the first essential criterion for a grant of service 
connection-competent evidence of current disability-is not 
met.  

B.  Perforated Left Ear Drum

Service medical records reveal no complaints, findings, or 
diagnosis of a perforated left ear drum or evidence of any 
injury to the left ear.

The report of a July 2002 VA audiology examination reflects 
that tympanometry results of the left ear revealed 
significant negative middle ear pressure suggesting the 
presence of eustachian tube dysfunction.  The report of a 
July 2002 VA ear disease examination revealed that both 
tympanic membranes were intact and there was no evidence of 
scarring, tympanosclerosis or other tympanic membrane 
disease.  Neither of these examiners found a perforated left 
ear drum or any left ear disability other than hearing loss.
 
Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for a 
perforated left ear drum.

Aside from the fact that the veteran's service medical 
records reflect no left ear complaints, findings, diagnosis, 
or injury, as indicated above the post-service evidence also 
does not establish, by competent evidence, that the veteran 
currently has either a left ear disability or a perforated 
left ear drum. There is no medical diagnosis of specific 
disability affecting the left ear, and neither the veteran 
nor anyone acting on his behalf has alluded to the existence 
of any such evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the disability for which service connection is sought (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  See Gilpin, 
155 F. 3d at 1353; Brammer, 3 Vet. App. at 225. 

C.  Bilateral Hearing Loss and Tinnitus

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A review of the veteran's service medical records associated 
with his service reflects no treatment for or diagnosis of 
either hearing loss or tinnitus.  Both the pre-induction and 
separation medical examination reports include assessments 
that the veteran's ears were normal, and audiological testing 
at those times reflected no hearing loss or tinnitus.  

The Board notes, however, that the absence of in service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran and his representative have alleged that the 
veteran experienced acoustic trauma during combat service in 
Vietnam as a result of jet engine noise and artillery fire.  
The veteran's DD-214 reflects the veteran's service in 
Vietnam and his receipt of a Combat Action Ribbon and Combat 
Air Crew Insignia.  The Board accepts as credible the 
veteran's assertion of excessive noise exposure in service as 
consistent with his established combat service.  See 38 
C.F.R. § 1154(b) (West 2002).  That notwithstanding, the 
Board finds that the record presents no basis for a grant of 
service connection for hearing loss of either ear or for 
tinnitus.

As regards hearing in the right ear, the Boards notes that, 
notwithstanding the veteran's assertions of bilateral hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, right ear hearing loss 
recognized as a disability for VA purposes.  Although the 
July 2002 VA examiner indicated that the veteran had mild 
right ear hearing loss present at 8000 Hertz, in this case, 
none of the veteran's in-service or post-service audiological 
evaluations has yielded results that establish a right 
hearing loss disability under the provisions of section 
3.385.   As there is no evidence that the veteran has a right 
ear hearing loss disability, there can be no valid claim for 
service connection.  See Gilpin, 155 F. 3d at 1353; Brammer, 
3 Vet. App. at 225. 

As regards the claims for service connection for left hearing 
loss and tinnitus, the Board notes that the audiology reports 
of record establish left ear hearing loss disability, and 
those reports and other evidence of record reflect the 
veteran's credible assertions that he currently experiences 
tinnitus.  However, the claims for service connection for 
those disabilities must, nonetheless, be denied in the 
absence of persuasive evidence establishing a medical nexus 
between either disability and service.

As noted above, service medical records reveal no complaints, 
findings, or diagnosis of left ear hearing or tinnitus, and 
there is no documented evidence of either condition for many 
years after service.  Moreover, the only competent medical 
opinion that addresses etiology of each disability simply 
does not support the relationship between each such 
disability and service weighs against each claim for service 
connection.

Here, the September 2002 VA opinion is the only such 
competent medical opinion.  While an August 1997 examiner 
remarked that the audiometric configuration presented was 
consistent with noise-induced hearing loss, bilaterally, that 
opinion was rendered by an audiologist, a Ph.D., and not a 
physician.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(it is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation (emphasis added)).  
The Board also notes that, even if the audiologist's opinion 
could be considered a competent nexus opinion, that opinion 
would not be probative in the absence of any indication that 
the audiologist had reviewed and considered the veteran's 
documented history.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion).  As 
such, the Board finds that the August 1997 audiologist's 
opinion does not provide a medically sound basis for linking 
left ear hearing loss disability to service.  See Hensley, 5 
Vet. App. at 159.

By comparison, the Board finds that the September 2002 
opinion provides probative evidence on the nexus question in 
each claim.  That opinion, provided in response to the RO's 
request, was rendered after the physician had reviewed the 
claims file, conducted a  thorough ear disease examination 
and had before him results of a separate VA audiology 
evaluation also conducted in July 2002.  That physician 
ultimately determined, following his careful review of the 
matter, that he was unable to establish a nexus between 
either disability and service.  

As to the veteran's left ear hearing, the examiner pointed to 
the July 2002 VA examination that revealed negative middle 
ear pressure suggesting the presence of Eustachian tube 
dysfunction as the reason for the mild decrease in left ear 
hearing loss.  The examiner stated that he did not have a 
medical opinion to contradict the prior denial of the 
veteran's claims in 1997.  He acknowledged that the veteran 
was exposed to acoustic trauma during service, but noted that 
the audiological findings on discharge from service failed to 
confirm any hearing loss.  In addition, the veteran's other 
medical problems could also contribute to hearing loss.  He 
concluded that it was medically impossible to determine what 
percentage, if any, of his hearing loss at 4 kHz was due to 
his acoustic trauma in service.  Ultimately, then, this 
medical opinion is not supportive of the veteran's claim for 
service connection.  Significantly, neither the veteran nor 
his representative has submitted or alluded to any competent 
(i.e., medical) evidence that would contradict the opinion of 
the September 2002 VA examiner.

As for the veteran's current tinnitus, the examiner appears 
to indicate, in both his July and September 2002 reports, 
that, based on many of the veteran's own statements, the 
veteran's tinnitus was related to the occurrence of upper 
respiratory infections and sinus infections.  While the 
examiner did not expressly address the question of medical 
nexus between tinnitus and service, the aforementioned 
comments would tend to negate such a relationship.  Also as 
regards this claim, the  Board points out that neither the 
veteran nor his representative has presented nor alluded to 
the existence of any evidence or opinion that support his 
contention that he has tinnitus that is related to his active 
military service.

The Board also points out that its determination that 
38 C.F.R. § 1154(b) is applicable to the veteran's claims-on 
the basis of his combat service in Vietnam---has no bearing 
on the requirement of a nexus between either the veteran's 
left ear hearing loss or tinnitus and his military service.  
In this regard, the Board points out that section 1154(b) 
does not obviate the requirement that the veteran submit 
medical evidence of a causal relationship between his current 
hearing loss and/or tinnitus, and his military service.  See 
Wade v. West, 11 Vet. App. 302, 305-6 (1998).  As explained 
above, the appellant has neither presented nor alluded to the 
existence of any such nexus.  As operation of this legal 
authority does not affect the outcome of either claim, the 
RO's failure to address such authority, and the Board's 
consideration of this authority, in the first instance, is 
not prejudicial to the veteran.

D.  Conclusion

For all the foregoing reasons, the claims for service 
connection for perforated right ear drum, for perforated left 
ear drum, for right and left ear hearing loss, and for 
tinnitus must be denied.  

In reaching each decision, the Board has considered the 
appellant's assertions.  he Board does not doubt the 
sincerity of the veteran's belief that he has the currently 
claimed disabilities as a result of his military service.  
However, each of these claims turns on a medical matter.  As 
a layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support any of the claims for 
service connection, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for perforated right ear drum is denied.

Service connection for perforated left ear drum is denied.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


